DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 23, 2022 is acknowledged.
Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Claim Rejections - 35 USC § 112
Claims 1 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the “amide structural unit” is defining the amide unit -C(=O)-NH-R11- , the amide unit -C(=O)-NH-Y-NH-C(=O)-  or the amide C(=O)NH linking groups included in the first imide structural unit per Chemical Formula 2.
In claim 1, the term “substituted” defining the various X, Y and R11 groups are indeterminate in scope.
In claim 1, the Chemical Formula 2 embodiment wherein R11 is “a single bond” is indeterminate in scope in that it is not apparent what the NH- is bonded to.
In claims 1, 6, 8 and 9, in the passage defining the R11 group, there is no express antecedent basis for “two or more aromatic or non-aromatic rings”.  That is, it is unclear how more than one ring further defines the antecedently-recited “C6 to C30 aromatic or non-aromatic ring”.
In claims 1, 6, 8 and 9, in the passage defining the R11 group, it is unclear how “two or more…non-aromatic rings are condensed to provide a condensed polycyclic aromatic group”.
In claims 1, 6, 8 and 9, in the passage defining the R11 group, it is unclear how “two or more…non-aromatic rings are linked… to provide a non-condensed polycyclic aromatic group”.
In claim 6, there is no express antecedent basis for linking group R10 being a “fluorenylene group”. In this regard, it is noted that claim 1 provides a linking “fluorenyl group” for the X structural unit.
In claim 6, the term “substituted” defining the various Y, R11, R12 and R13 groups are indeterminate in scope.
In claim 8, the term “substituted” defining the various X and  R11 groups are indeterminate in scope.
In claim 9, the term “substituted” defining the various R11, R12 and R13 groups are indeterminate in scope.
In claims 11 and 12, there is no express antecedent basis for “the second” amide structural unit.
In claim 11, in the passage defining the R2 group, there is no express antecedent basis for “two or more aromatic or non-aromatic rings”.  That is, it is unclear how more than one ring further defines the antecedently-recited “C6 to C30 aromatic or non-aromatic ring”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2015/0225607 (Cho).
Cho discloses a poly(imide-amide) copolymer represented by Chemical Formula 2 [0055] comprising an imide structural unit governed by integer x which is not crosslinked (meets Applicants’ second imide unit which is not crosslinked), an imide structural unit governed by integer y which is crosslinked to an adjacent polymer chain through an amide bond (meets Applicants’ crosslinked first imide unit wherein X and R11 are each a (substituted) non-condensed polycyclic aromatic group and Y is a substituted (cyclo)alkylene or arylene group) and an amide structural unit governed by integer z (meets Applicants’ amide unit).  Applicants’ claims do not preclude silicon-containing Y groups.
As to claims 6 and 9, Cho’s poly(imide-amide) copolymer per [0055] comprises  imide structural units from biphenyl-containing dianhydrides represented by Chemical Formula 4 [0012] (meets the biphenyl-containing dianhydride unit defining Applicants’ imide units per Chemical 2a and 3a).
As to claims 7 and 10, Cho’s exemplified poly(imide-amide) copolymer has imide structural units derived from 6FDA (2,2-bis-(3,4-dicarboxylphenyl)hexafluoropropane dianhydride) and TFDB (2,2’-bis(trifluoromethyl)benzidine) (meets Applicants’ first imide unit per Chemical Formula 2aa and second imide unit per Chemical Formula 3aa). 
As to claim 8, Cho’s poly(imide-amide) copolymer represented by Chemical Formula 2 [0055] comprises an imide structural unit governed by integer x which is not crosslinked (meets Applicants’ second imide unit).
As to claim 11, Cho’s poly(imide-amide) copolymer per [0055] comprises an amide structural unit from biphenyl-containing diamines represented by any of Chemical Formulas 5, 6 or 7 and an aromatic dicarboxylic acid (meets Applicants’ amide unit per Formula 4).
As to claim 12, Cho’s exemplified poly(imide-amide) copolymer has amide structural units derived from TFDB and BPCl (biphenyl acid dichloride) (meets Applicants amide unit of Chemical Formula 4a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765